I do not join in the opinion of Mr. Justice STARR. The gist of his opinion appears in his approval of the following quotation from the decision of the circuit judge:
"`The legislature has seen fit to make the actual stoppage of work in the establishment concerned the controlling feature in determining whether the employee is disqualified from demanding and receiving unemployment compensation.'"
The term "stoppage of work," read in connection with disqualifications of an employee for compensation, relates to him as an individual and not to cessation of work in the factory.
The statute, Act No. 1, § 29, subd. (c) (1), Pub. Acts 1936 (Ex. Sess.), as amended by Act No. 364, Pub. Acts 1941 (Comp. Laws Supp. 1942, § 8485-69, Stat. Ann. 1941 Cum. Supp. § 17.531), bars unemployment compensation to an employee "that, at the time or in the course of a labor dispute in the establishment in which he was then employed, he shall in concert with one or more other employees have voluntarily stopped working other than at the direction of his employer."
If the unemployment was by reason of voluntary cessation of work by the employee on account of his joinder in a strike there can be no compensation awarded, whether there is stoppage or continuance of plant operation.
In Board of Review v. Mid-Continent Petroleum Corp.,193 Okla. 36 (141 Pac. [2d] 69), decided in May, 1943, by the Oklahoma Supreme Court, the claimant urged that he was entitled to compensation unless stoppage of work at the plant caused a substantial *Page 219 
shutdown where the strike took place. The court held that "stoppage of work," as used in the act, refers to the individual work of the employee. One of the justices in a concurring opinion aptly said:
"The thing which must exist at the factory is the labor dispute, not the stoppage of work. When a labor dispute at a factory results in a stoppage of work by the individual he is disqualified to receive benefits if he is a participant in the dispute and is not working by reason of his own voluntary desire, regardless of whether the factory stops or does not stop operating."
The claimant voluntarily stopped work and joined with several others in a strike, and the statute of this State bars granting him compensation.
The award in the circuit court should be reversed, with costs against claimant.
BUTZEL, J., concurred with WIEST, J. REID, J., took no part in the decision of this case. *Page 220